In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-16-00152-CV


                   IN THE INTEREST OF B.B. AND E.B., CHILDREN

                          On Appeal from the 360th District Court
                                   Tarrant County, Texas
            Trial Court No. 360-543247-13, Honorable Michael K. Sinha, Presiding

                                      May 16, 2016

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant Jeffrey Bartlett, appearing pro se, filed a notice of appeal on March 9,

2016. The clerk’s record was due April 14, 2016. On that date, the district clerk notified

us that Bartlett had not paid or made arrangements to pay for the clerk’s record. See

TEX. R. APP. P. 35.3(a)(2). By letter of April 15, 2016, we directed Bartlett to make

payment arrangements acceptable to the district clerk by April 28, 2016. Failure to do

so, we advised, would result in dismissal of the appeal for want of prosecution. See

TEX. R. APP. P. 37.3(b).

       To date, Bartlett has not made payment arrangements for the clerk’s record nor

has he filed any response to the court’s letter. The appeal is therefore dismissed for
want of prosecution, failure to comply with requirements of the Appellate Rules, and

failure to comply with this court’s order. TEX. R. APP. P. 37.3(b); 42.3(b), (c).


                                                                 Per Curiam




                                              2